     Case 1:20-cv-00710-DAD-GSA Document 10 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STARLENA FLEMING,                                 No. 1:20-cv-00710-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   CDCR-CCWF, et al.,                                THIS ACTION DUE TO PLAINTIFF’S
                                                       FAILURE TO OBEY A COURT ORDER
15                      Defendants.
                                                       (Doc. No. 9)
16

17

18          Plaintiff Starlena Fleming is a state prisoner proceeding pro se in this civil rights action

19   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 23, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that this action be dismissed due to plaintiff’s failure to obey a court order. (Doc.

23   No. 9.) Specifically, plaintiff had filed an incomplete application to proceed in forma pauperis

24   (Doc. No. 2) and, accordingly, the court issued an order on May 29, 2020 requiring plaintiff to

25   submit a new completed application to proceed in forma pauperis, or pay the filing fee for this

26   action, within thirty days (Doc. No. 7). Those thirty days expired, and plaintiff failed to comply

27   with the court’s May 29, 2020 order. (Doc. No. 9.) Therefore, the magistrate judge issued

28   findings and recommendations recommending that plaintiff’s action be dismissed. (Id.) Those
                                                      1
     Case 1:20-cv-00710-DAD-GSA Document 10 Filed 09/29/20 Page 2 of 2

 1   pending findings and recommendations contained notice that any objections thereto were to be

 2   filed within fourteen (14) days after service. (Id. at 3.) To date, no objections have been filed,

 3   and the time in which to do so has since passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 6   and recommendations to be supported by the record and by proper analysis.

 7          Accordingly:

 8          1.      The findings and recommendations issued on July 23, 2020 (Doc. No. 9) are

 9                  adopted in full;

10          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

11                  court order; and

12          3.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     September 28, 2020
15                                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
